Title: To George Washington from James McHenry, 27 June 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          Philadelphia 27 June 1796.
        
        I have the honour to inclose you Adjutant General Beckwiths answer to my dispach to Lord Dorchester of the 10th of last month.
        I inclose, likewise, copy of the orders for the evacuation of the posts of Fort Miamis—Detroit and Michilimackinac the originals of which will leave this to-morrow morning at 5 o’clock by express.
        Capn Lewis delivered the orders requiring the evacuation of Oswego & Niagara to Capn Bruff at Albany. With the greatest respect I have the honour to be Sir your most obt Servt
        
          James McHenry
        
      